DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 03 December 2021, the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claims 1-20 are currently pending in the application.  The amendments have necessitated the following changes to the rejections to address the newly claimed limitations.  The section 112 rejections have been overcome by the amendments and are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2011/0011255 by Kleniatis et al (Kleniatis) in view of U.S. Pre-Grant Publication 2007/0131103 by McClellan et al (McClellan).
Regarding claim 1, Kleniatis discloses a decorative partition panel (See Figures, clearly illustrated), comprising: a narrow vertical body with a front side and a back side tall enough and wide enough to shield a person standing behind it (See Figures, clearly illustrated), wherein said body comprises transparent ballistic material capable of shielding a user (14).
Kleniatis does not disclose a surface treatment or its specific details.
McClellan, a related prior art reference, discloses a surface treatment applied to the front side of said transparent ballistic materials wherein a user can see through said transparent ballistic material and said surface treatment from the back of the decorative partition panel the front; and wherein said surface treatment on said front of said body of said decorative panel conceals said panel's ballistic material and shielding capability (See at least Paragraph 0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Kleniatis with the noted teachings of McClellan.  The suggestion/ motivation for doing so would have been to make the user of the shield less visible as indicated by McClellan to improve the effectiveness of the shield in protecting the user.
Regarding claim 4, Kleniatis as modified by McClellan lists several alternatives that may be used for one-way image transmission, but does not specifically disclose the use of perforated vinyl. It would have been obvious to one having ordinary skill in the art 
Regarding claim 5-9, Kleniatis as modified by McClellan discloses the claimed invention except for the outward appearance of the surface treatment. It would have been an obvious matter of design choice to have an outward appearance of the surface treatment be a wood veneer, a white board, a tack board, a magnetic surface, or a chalkboard, since applicant has not disclosed that such different outward appearances solve any stated problem or are for any particular purpose and it appears that the invention would perform equally well with a wide variety of outward appearances.
Regarding claim 10, Kleniatis further discloses wherein said partition comprises transparent ballistic materials on a top portion and non-transparent ballistic materials on a bottom portion of said body (See Figures, clearly illustrated).
Regarding claim 11, Kleniatis further discloses wherein said top portion of said partition may slide down into the bottom portion (See Figures, clearly illustrated).
Regarding claim 12, Kleniatis further discloses wherein said partition may have hinges (32) and may be locked parallel to the floor and may be used as a table or bomb shelter (See Figures, clearly illustrated, the structure is capable of being used in the described manner).
Regarding claim 13, Kleniatis further discloses wherein said partition has wheels (20).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleniatis in view of McClellan as applied to claim(s) 1 above, and further in view of U.S. Pre-Grant Publication 2011/0308381 by Hartley (Hartley).
Regarding claim 2, Kleniatis as modified by McClellan discloses the claimed invention except for the specific type of transparent ballistic material.
Hartley, a related prior art reference, discloses wherein said transparent ballistic material is one-way ballistic mirrored glass (See at least Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Kleniatis as modified by McClellan above with the noted teachings of Hartley.  The suggestion/ motivation for doing so would have been to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Kleniatis as modified by McClellan discloses the claimed invention except for the specific type of transparent ballistic material and one-way vision graphic material.
Hartley, a related prior art reference, discloses wherein said transparent ballistic material is one-way ballistic mirrored glass (See at least Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Kleniatis as modified by McClellan above with the noted teachings of Hartley.  The suggestion/ motivation for doing so would have been to select a known material on the basis of its In re Leshin, 125 USPQ 416.
Kleniatis as modified by McClellan lists several alternatives that may be used for one-way image transmission, but does not specifically disclose the use of perforated vinyl. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize perforated vinyl for the one-way vision graphic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the invented use as a matter of obvious design choice. /n re Leshin, 125 USPQ 416.
Claim(s) 1 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,302,880 issued to Elasic (Elasic) in view of McClellan.
Regarding claim 1, Elasic discloses a decorative partition panel (See Figures, clearly illustrated), comprising: a narrow vertical body with a front side and a back side tall enough and wide enough to shield a person standing behind it (See Figures, clearly illustrated), wherein said body comprises transparent ballistic material capable of shielding a user (12 or 62, See at least Col. 3 Lines 29-38 and Col. 5 Lines 35-45).
Elasic does not disclose a surface treatment or its specific details.
McClellan, a related prior art reference, discloses a surface treatment applied to the front side of said transparent ballistic materials wherein a user can see through said transparent ballistic material and said surface treatment from the back of the decorative partition panel the front; and wherein said surface treatment on said front of said body of said decorative panel conceals said panel's ballistic material and shielding capability (See at least Paragraph 0062).

Regarding claim 14, Elasic further discloses a gun port (14).
Regarding claim 15, Elasic further discloses high powered LEDs (68).
Regarding claim 16, Elasic further discloses a PA and siren system (78/79).
Regarding claim 17, Elasic further discloses pepper spray (58).
Regarding claim 18, Elasic further discloses a taser (14).
Regarding claim 19, Elasic further discloses remote communication systems (74).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elasic in view of McClellan as applied to claim(s) 1 above, and further in view of U.S. Pre-Grant Publication 2009/0120273 by Eckdahl et al (Eckdahl).
Regarding claim 20, Elasic as modified by McClellan discloses that other accessories and weapons may be mounted to the shield, but does not specifically disclose smoke bombs.
Eckdahl, a related prior art reference, discloses smoke bombs (See at least Paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Elasic as modified by McClellan above with the noted teachings of Eckdahl.  The suggestion/ .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because they have been addressed in the changes to the rejections provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641